Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/22 has been entered.
 
Claims 1, 7, and 13 have been amended.  Claims 1-20 are pending.

Response to Amendment


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The new amendments have been deemed new matter as best understood by the Examiner.  There are several confusing aspects to the new claim amendments as described below.  One feature of the new amendments is that the active shifts are records to the smart contract.  Applicant cites originally filed paragraph 0042 to provide support for all of the claim amendments.  After reviewing paragraph 0042 and the entire specification, Examiner does not find support for this feature.  When making decisions about user’s request on documents, paragraph 0025 teaches relevant information is retrieved from database 230 is provided to the smart contract.  Paragraph 0037 discloses “input external data to the smart contract that is relevant to determining the access rights of the user” and that data is from external data source 230.  The relevant data includes worker’s schedules.  Therefore, if the worker’s schedule is stored in an external database and needs to be inputted to the smart contract in order for the smart contract to render an access control decision, there does not seem to be evidence supporting the active work schedules are recorded in smart contract.  It appears, the original specification discloses worker schedules are stored in external database 230.
Claim 1 requires input that requests modification to a smart contract.  Again paragraph 0042 was cited for support.  This is not clearly supportive to this functionality.  It seems from reading of this paragraph along with the rest of the specification that is it not the rules of the smart contract that are modified but rather the decision is dynamic when executing the smart contract because the data received can change resulting in a different decision.  There does not seem to be evidence to suggest the rules of the contract change.  Paragraph 0042 discloses “an oracle can … generate a query to a list of medical personnel, medical personnel work schedules, and patient location records. One or more rules of the smart contract are executed using the data received based on the query.”  The data received along with the user request is compared to the rules in the smart contract and outputs the access decision.  The smart contract does not seem to be modified nor is the word modification found in the specification.
Claim 7 contains this same unsupported language from claim 1.  Claim 13 likewise contains the clause about modification to the contract.  Additionally, claim 13 recites “issue, by the policy, input that requests modification”.  This is not supported in the original disclosure.  No teaching of a policy issuing an input was found.  For reasons stated below is it even unclear how a policy can perform as act of issuing an input request.  Policies are established and followed but they cannot issue inputs.  Policies are applied and drive decisions.



The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
 
As per claim 1, it is unclear if the request from the user and the requests modification are the same or not.  In the triggering clause, the antecedent basis for the request is unclear.  In the issuing clause, is unclear which entity “that records active shifts of users” further describes.  Does the oracle, the input, or the blockchain possess the ability to records active shifts of users.  As mentioned above, support for recording active shifts of users to the smart contract appears to be absent.
As per claim 7, is unclear if the user request and the requests modification are the same or not.  Does the oracle issue the user request or a different request?   In the triggering clause, the antecedent basis for the request is unclear.  In the issuing clause, is unclear which entity “that records active shifts of users” further describes.  Does the oracle, the input, or the blockchain possess the ability to records active shifts of users.  As mentioned above, support for recording active shifts of users to the smart contract appears to be absent.  Claim 7 also ends with the word “if”.
.As per claim 13, in the issuing clause, is unclear which entity “that records active shifts of users” further describes.  Does the oracle, the input, or the blockchain possess the ability to records active shifts of users.  As mentioned above, support for recording active shifts of users to the smart contract and a policy issuing an input appears to be absent.  A policy that issues inputs goes against the normal understanding of what a policy is or does.  Basically, a policy is a record of rules and conditions than can be applied to relevant situations to determine the appropriate response.  Examiner is unaware of policies that can issue input request.  Appropriate correction is required.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USP Application Publication 2017/0287090 to Hunn et al., hereinafter Hunn in view of USP Application Publication 2018/0060496 to Bulleit et al., hereinafter Bulleit and in view of USP 10,169,937 to Zwink et al., hereinafter Zwink.
Examiner’s note: in the event Applicant is able to identify original support for the new amendment pertaining to recording active work shifts in the smart contract, prior art has been applied to show this feature.

As per claim 1, Hunn teaches receiving at a data source that maintains an electronic document, a request from a user to perform an action related to an electronic document (0057, 0168, and 0182);
issuing, by an oracle (0151), input that request modifications to a smart contract stored on a blockchain (0118) [Examiner’s note: as this feature appears to be both new matter and indefinite, BRI has been applied and interpreted as pertaining to external data that is input into the contract for decision making.]
triggering, by the data source, an oracle to input the request to a smart contract stored on a blockchain (0070, 0096, 0118, and 0151), the smart contract including a set of rules (0038), each rule in the set of rules specifying a respective condition for access to the electronic document (0159) and specifying as output a determined access right with respect to the electronic document if the respective condition is satisfied [permissioned state update are decided]; (0111, 0114, 0130); 
receiving, at the data source, from the smart contract, responsive to execution of at least one of the rules, an indication of an access right for the user (0061); and 
in response to the access right indicate the action is permissible (0114, 0159, 0204, and 0208) enabling, by the data source, the action related to the electronic document (0057, 0117, and 0162).  
Hunn is silent in explicitly teaching the electronic document is separate from the smart contract.  Hunn does explicitly teach the smart contract system may integrated with a multitude of data sources (0168).  Bulleit teaches a smart contract system that integrates and controls access to health care documents (0070).  Essentially the smart contract of Bulleit governs access by other parties to an owner’s health care records.  The smart contract of Hunn already makes IF/THEN decisions (0159) to trigger events stipulated by the contract.  Bulleit triggers the necessary token for a requesting user to obtain the health document.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.
Hunn is silent in explicitly teaching the set of rules includes a first rule that compares an accessing ID to a set of users associated with an active work shift as recorded to the smart contract wherein users not associated with the active work shift at a present time cannot satisfy the respective condition associated with the first rule.   On the other hand, Zwink teaches a first rule that compares an accessing ID to a set of users associated with an active work shift as recorded to the smart contract wherein users not associated with the active work shift at a present time cannot satisfy the respective condition associated with the first rule (col. 3, lines 30-35).  Access control is managed and applied through the use of rules that state conditions.  Access control is a very mature process whereby any number of rules can impact conditions for the access.  Hunn teaches access control through the use of rules but not explicitly the rule of only allowing users who are on an active work shift to have access.  Zwink teaches users only have authorization to certain resources while on-the-clock or scheduled to work as stipulated in the smart contract.  The system of Hunn and Bulleit could easily adopt any rules which protects the resources including the rule taught by Zwink.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.   The combination predictably would restrict the health care workers from only having access to patients records while at work.  

As per claim 7, Hunn teaches receive from a data source that maintains an electronic document, a user request [update event] to access (0111, 0159, and 0204) or use the electronic document at the data source (0209 and 0211);
issue, by an oracle (0151), input that request modifications to a smart contract stored on a blockchain (0118) [Examiner’s note: as this feature appears to be both new matter and indefinite, BRI has been applied and interpreted as pertaining to external data that is input into the contract for decision making.]
 execute based on the user request, at least one rule in a set of rules that each specify a respective condition for access to the electronic document (0070), execution of the at least one rule causing the smart contract to output an access right if the respective condition is satisfied (0111); and output the access right by a first oracle (0137 and 0139), the access right when output causing the data source to enable of access to or use of the electronic document in response to the access right indicates the access or use is permissible (0114, 0159, 0204 and 0208).
Hunn is silent in explicitly teaching the electronic document is separate from the smart contract.  Hunn does explicitly teach the smart contract system may integrated with a multitude of data sources (0168).  Bulleit teaches a smart contract system that integrates and controls access to health care documents (0070).  Essentially the smart contract of Bulleit governs access by other parties to an owner’s health care records.  The smart contract of Hunn already makes IF/THEN decisions (0159) to trigger events stipulated by the contract.  Bulleit triggers the necessary token for a requesting user to obtain the health document.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results. 
Hunn is silent in explicitly teaching the set of rules includes a first rule that compares an accessing ID to a set of users associated with an active work shift as recorded to the smart contract wherein users not associated with the active work shift at a present time cannot satisfy the respective condition associated with the first rule.   On the other hand, Zwink teaches a first rule that compares an accessing ID to a set of users associated with an active work shift as recorded to the smart contract wherein users not associated with the active work shift at a present time cannot satisfy the respective condition associated with the first rule (col. 3, lines 30-35).  Access control is managed and applied through the use of rules that state conditions.  Access control is a very mature process whereby any number of rules can impact conditions for the access.  Hunn teaches access control through the use of rules but not explicitly the rule of only allowing users who are on an active work shift to have access.  Zwink teaches users only have authorization to certain resources while on-the-clock or scheduled to work as stipulated in the smart contract.  The system of Hunn and Bulleit could easily adopt any rules which protects the resources including the rule taught by Zwink.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.   The combination predictably would restrict the health care workers from only having access to patients records while at work. 

As per claim 13, Hunn teaches receiving at a data source that maintaining electronic document (0057), a policy that defines for an electronic document, a set of guidelines for access to the electronic document (0165 and 0182);
issue, by the policy (0151), input that request modifications to a smart contract stored on a blockchain (0118) [Examiner’s note: as this feature appears to be both new matter and indefinite, BRI has been applied and interpreted as pertaining to external data that is input into the contract for decision making.]
 generating by the data source, based on the policy, a smart contract (0193) including a set of rules (0038) that when executed change a user's access rights with respect to the document (0130, 0165, and 0031); 
publishing by the data source, the smart contract to a blockchain (0031, 0080, and 0140); 
triggering by the data source, an oracle to input a user request related to an electronic document to the smart contract (0070, 0096, 0118, and 0151);
 receiving from the smart contract based on execution of at least one of the rules [contract rule and logic; 0159], an indication of an access right for the user [permissioned state update are decided]; (0111, 0114, 0130); and 
enabling, by the data source, the user request in response to the access rights indicates an action associated with the user request is permissible (0114, 0159, 0204 and 0208).
Hunn is silent in explicitly teaching the electronic document is separate from the smart contract.  Hunn does explicitly teach the smart contract system may integrated with a multitude of data sources (0168).  Bulleit teaches a smart contract system that integrates and controls access to health care documents (0070).  Essentially the smart contract of Bulleit governs access by other parties to an owner’s health care records.  The smart contract of Hunn already makes IF/THEN decisions (0159) to trigger events stipulated by the contract.  Bulleit triggers the necessary token for a requesting user to obtain the health document.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.
Hunn is silent in explicitly teaching the set of rules includes a first rule that compares an accessing user ID to a set of users associated with an active work shift as recorded to the smart contract wherein users not associated with the active work shift as recorded to the smart contract at a present time cannot satisfy the respective condition associated with the first rule.   On the other hand, Zwink teaches a first rule that compares an accessing ID to a set of users associated with an active work shift as recorded to the smart contract wherein users not associated with the active work shift at a present time cannot satisfy the respective condition associated with the first rule (col. 3, lines 30-35).  Access control is managed and applied through the use of rules that state conditions.  Access control is a very mature process whereby any number of rules can impact conditions for the access.  Hunn teaches access control through the use of rules but not explicitly the rule of only allowing users who are on an active work shift to have access.  Zwink teaches users only have authorization to certain resources while on-the-clock or scheduled to work as stipulated in the smart contract.  The system of Hunn and Bulleit could easily adopt any rules which protects the resources including the rule taught by Zwink.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.   The combination predictably would restrict the health care workers from only having access to patients records while at work.    

As per claims 2 and 9, the combination of Hunn and Bulleit teaches the action comprises accessing the electronic document [Bulleit: 0070].
As per claims 3 and 10, the combination of Hunn and Bulleit teaches the action comprises editing the electronic document, printing the electronic document, performing a screen capture on the electronic document, or sharing the electronic document [Bulleit: 0009 and 0108].
As per claims 4 and 18, Hunn teaches calling one or more other oracles, each other oracle configured to retrieve data related to a condition specified by a rule in the set of rules and provide the retrieved data to the smart contract (0096, 0151, and 0153).
As per claim 5, Hunn teaches receiving an event related to the user's use of the electronic document (0182, 0193, 0194, and 0211); 
passing, by an oracle, the event to the smart contract (0203 and 0204), wherein the smart contract is configured to execute one or more of the rules in the set of rules based on the event and output a modified access right for the electronic document (0209, and 0211); and determining whether to permit the action based on the modified access right (0114).
As per claim 6, Hunn teaches receiving from the smart contract (0212), a modified access right for the electronic document based on automatic execution of a rule in response to a triggering event (0209 and 0211); and determining whether to permit the action based on the modified access right (0114).
As per claim 8, Hunn teaches wherein the user request comprises a request to perform an action related to the electronic document, and wherein the action is denied based on the access right (0111 and 0130).
As per claim 11, Hunn teaches receiving by a second oracle, data related to a condition specified by a rule in the set of rules (0096 and 0151); and executing the at least one rule using the received data (0205)
As per claim 12, Hunn teaches receiving by a second oracle, a notification of a triggering event related to the conditions specified by the rules (0151 and 0204); executing at least one rule in the set of rules based on the notification (0205); and outputting a modified access right, wherein the access to or use of the electronic document is enforced based on the modified access right (0209 and 0211).
As per claim 14, Hunn teaches a guideline in the policy comprises a natural language expression, and wherein generating the smart contract comprises parsing the natural language expression and generating an executable rule based on the parsed expression (0132).
As per claim 15, Hunn teaches generating the smart contract comprises applying a machine learning algorithm to the set of guidelines or the electronic document to generate one or more rules in the set of rules (0044 and 0069).
As per claim 16, Hunn teaches the policy comprises a whitelist or a blacklist (0055, 0070, and 0130).
As per claim 17, Hunn teaches the user request comprises a request to perform an action related to the electronic document [Bulleit: 0070 and 0108], and wherein enforcing the access right comprises denying the action (0111, 0070, and 0130).
As per claim 19, Hunn teaches the request from the user is received while the user is granted access to the electronic document, and wherein the method further comprises: receiving an event related to the user's use of the electronic document (0182, 0193, 0194, and 0211); 
passing, by an oracle, the event to the smart contract, wherein the smart contract is configured to execute one or more of the rules in the set of rules based on the event and output a modified access right [clause update] for the electronic document (0203, 0204, 0209, and 0211); and enforcing the modified access right (0114).
As per claim 20, Hunn teaches receiving from the smart contract (0212), a modified access right for the electronic document based on automatic execution of a rule in response to a triggering event (0209 and 0211); and enforcing the modified access right (0114).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Friday, 9:30am - 5:30pm, EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431